TGT, LLC v Advance Entertainment, LLC (2021 NY Slip Op 02496)





TGT, LLC v Advance Entertainment, LLC


2021 NY Slip Op 02496


Decided on April 27, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 27, 2021

Before: Gische, J.P., Kern, Mazzarelli, Kennedy, JJ. 


Index No. 650633/17 151712/17 654948/18 Appeal No. 13672 Case No. 2020-01723 2020-01724 2020-01725 

[*1]TGT, LLC, Plaintiff Respondent-Appellant, 
vAdvance Entertainment, LLC, et al., Defendants, Reset Partners, LLC, et al., Defendants Appellants-Respondents.
Vincent V Hodes Family Irrevocable Trust, Plaintiff-Respondent-Appellant,
vAdvance Entertainment, LLC, et al., Defendants, Reset Partners, LLC, et al., Defendants-Appellants-Respondents.
JHAC LLC, Plaintiff-Respondent-Appellant,
vAdvance Entertainment, LLC, et al., Defendants, Reset Partners, LLC, et al., Defendants-Appellants-Respondents.



Appeals and cross appeals having been taken to this Court by the above-named appellants and cross appellants from an order of the Supreme Court, New York County (Andrea Masley, J.), entered on or about August 15, 2020,
And said appeals and cross appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated April 5, 2021,
It is unanimously ordered that said appeals and cross appeals be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: April 27, 2021